       Case 1:21-cv-01067-BAM Document 11 Filed 09/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN GILBERT,                                   1:21-cv-01067-DAD-BAM
12                       Plaintiff,                     NEW CASE NUMBER:
13           v.                                         1:21-cv-01067-BAM
14    ADEL H. ASUMARI, et. al.,                         ORDER REASSIGNING CASE
15                       Defendant.
16

17          All parties in the above-captioned case have consented to magistrate judge jurisdiction

18   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

19   §636(c)(1). (Doc. Nos. 9, and 10.) Accordingly, this court reassigns this action to the docket of

20   United States Magistrate Judge Barbara A. McAuliffe for all further proceedings, including trial

21   and entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).

22          To prevent a delay in documents being received by the correct judicial officer, the new

23   case number listed below should be used on all future documents filed in this action.

24                                          1:21-cv-01067-BAM

25   IT IS SO ORDERED.
26
        Dated:     September 9, 2021
27                                                      UNITED STATES DISTRICT JUDGE

28
                                                        1
